Thornton, J.:
In this action, which was for a partition, defendants answered, and also filed a cross-complaint.
The cause came on to be tried on the cross-complaint and the principal action, which were separately tried. Judgment was entered for the partition of the land asked for by plaintiff in his complaint. The cross-complaint was dismissed at the hearing for want of equity. Findings were filed as to the principal action and the cross-complaint. The defendants moved for a new trial, which was denied, and appeals are prosecuted by the defendants from the judgments of the Court for a partition and on the cross-complaint, and from the order denying the motion for a new trial.
The evidence sustains the findings, and there was no error in denying the motion for a new trial.
It is objected, that the Court did not find on all the issues. This position is untenable. As to the plea of the Statute of Limitations, the complaint and answer taken together show that there was no substantial issue raised by the plea, and the Court *137did substantially find on it. (See 7th finding in the partition suit.)
We find no error in the record, and the judgment and order are affirmed.
Myrick, J., and Sharpstein, J., concurred.